Citation Nr: 1004508	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-20 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1974 to 
January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2007, a statement of the case was issued in June 2008, and a 
substantive appeal was received in July 2008.  The Veteran 
testified at a Board hearing at the RO in December 2009.

The issues of entitlement to service connection for 
hypertension and keratosis of the right and left foot, which 
were originally on appeal, were withdrawn in writing in 
February 2009.  As such, those issues are no longer in 
appellate status and not addressed in the decision below. 


FINDING OF FACT

Low back disability is not causally or etiologically related 
to the Veteran's active duty service. 


CONCLUSION OF LAW

Low back disability was neither incurred in nor aggravated 
by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).

The record shows that through a VCAA letter dated March 2007 
the appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in March 2007 prior to the initial unfavorable 
decision in August 2007.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006).   Although the 
present appeal involves the issue of an initial service 
connection determination, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In 
the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim.  Further, the March 2007 letter gave 
notice of the types of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal.   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.)  See also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, private 
treatment records, Social Security Administration records, 
VA examination reports, and lay evidence.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no 
further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c).  No additional pertinent evidence has been 
identified by the claimant.  He essentially testified that 
certain private doctors who treated him are either now 
deceased or retired, or have destroyed their records.  Under 
the circumstances, no useful purpose would be served by 
delaying appellate review for further records search when 
the Veteran has reported that his efforts to obtain any such 
records have  been unsuccessful due to the records no longer 
being available.  

The Veteran was afforded a VA examination in July 2007.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that 
the claims file was reviewed by the examiner and the 
examination report sets forth detailed examination findings 
in a manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examination to be sufficient.  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.

Analysis

The issue before the Board involves a claim of entitlement 
to service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology 
after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
Veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as arthritis, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

On a September 1974 report of medical history at the time of 
entrance examination, the Veteran marked no when asked have 
you ever had or have you now recurrent back pain.  On a 
corresponding September 1974 report of medical examination, 
the examiner noted the Veteran's spine and other 
musculoskeletal system as clinically normal.  A February 
1976 service treatment record shows complaints of low back 
pain for one month.  The Veteran noted no trauma to the back 
area.  He placed the pain in the right lower back region 
with radiation of pain down the right leg.  The Veteran also 
reported tingling in both upper extremities.  He described 
the pain as intermittent with no pain at the time of the 
report.  The examiner noted no tenderness, mass, or 
organomegaly.  The Veteran was instructed to return on 
routine sick call for further evaluation.  On a November 
1977 separation report of medical examination, the examiner 
noted the Veteran's spine and other musculoskeletal as 
clinically normal.  

In September 2004, the Veteran presented for a private 
orthopaedic examination reporting intermittent low back pain 
primarily on the left side for the past 10 years.  After 
physical examination, the examiner performed a left 
sacroiliac block.  He diagnosed the Veteran with left 
sacroiliitis and lumbar mechanical pain.  

From September 2004 through May 2005, the Veteran was seen 
by a private orthopaedic specialist.  The Veteran was 
diagnosed with right L5 spondylolysis, L4-L5 central disc 
herniation, left lumbar radiculopathy, and ongoing low back 
pain.  He was also diagnosed with L4-L5 central disc 
extrusion migrating inferiorly over the L5 vertebral body 
and negative discogram at the L3-L4, L4-L5, and L5-S1 
levels.  

From December 2004 through June 2006, the Veteran attended a 
private doctor who diagnosed her with lumbar radiculopathy, 
spondylosis, degenerative disc disease of the lumbar spine, 
and low back pain.  

A July 2007 VA record shows that the Veteran reported 
degenerative joint disease affecting L4-L5, diagnosed eight 
years ago.  It progressively worsened.  He reports pain 
starting in his lower back and shooting down both legs to 
the sole of his feet.  The examiner diagnosed stable 
degenerative joint disease L4-L5.  

The Veteran was afforded a VA examination in July 2007.  The 
examiner reviewed the Veteran's service treatment records 
noting the one episode of low back pain in February 1976.  
The Veteran reported that his low back pain began 10 to 15 
years ago, increasing in frequency since that time, now 
occurring everyday mostly with strenuous use or prolonged 
sitting.  Upon physical examination, the Veteran had normal 
spine posture with no spasm or apparent tenderness.  His 
range of motion and his lower extremity strength and sensory 
responses were normal.  While in the supine position, the 
Veteran complained of ipsilateral low back pain with 
elevation of either leg beyond about 40 degrees from the 
table. The examiner noted no flare ups, no objective 
evidence of pain, no neurological abnormalities, and no 
incapacitating episodes.  X-rays revealed an unremarkable 
lumbar spine.  The examiner diagnosed lumbosacral strain.  
He opined that, given the single and minor degree of low 
back pain experienced in service with no mention on the 
discharge physical and apparent hiatus of twelve to fifteen 
years until subsequent onset of significant symptoms, it is 
significantly less than 50 percent likely that the Veteran's 
current condition is due to or a continuation of the 
symptoms experienced in service.  Rather, the examiner noted 
that it is much more likely that the symptoms are a result 
of twenty years employment as an automobile mechanic and the 
physical activities required in that occupation.  

In April 2008, the Veteran reported pain in his lumbar back 
for over four years.  He also noted periodic radiation of 
pain down his leg and into his big toe on the right.  The 
examiner diagnosed exacerbation of chronic back pain.  An 
August 2008 record shows a diagnosis of chronic lower back 
pain, and the Veteran continued to report chronic low back 
pain at an October 2008 VA consultation.

The Veteran testified in December 2009 that he saw a doctor 
as early as 1979 or 1980 for his low back.  He could not 
obtain those records though as the doctor had died and other 
records had been destroyed.  

In the Veteran's Social Security Administration records, the 
Veteran described his work history.  He noted work as a 
mechanic from 1979 to 2000.  He reported lifting 
transmissions, tires, rear ends, and carrying those from 20 
to 30 feet all day long.  He also reported having to hang on 
hide hose about 30 feet in the air to work.  He frequently 
lifted about 80 pounds with the heaviest weight lifted being 
175 pounds.  

The Board acknowledges that the Veteran testified during his 
December 2009 hearing as to continuing symptomatology after 
one incident of low back pain while in service.  In 
adjudicating a claim, the Board must assess the competence 
and credibility of the Veteran.  The Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1137 (Fed. Cir. 2006).  
The Board notes however that the Veteran was informed in 
February 1976 to return on routine sick call for further 
evaluation.  Although the Veteran's records show treatment 
for other complaints after that date, he never returned for 
further evaluation of his low back.  In addition, the 
Veteran received a physical in November 1977 in preparation 
for his separation from service.  At that time, an examiner 
specifically noted the Veteran's spine and other 
musculoskeletal system as clinically normal without any 
reports of back pain.  Additionally, in January 2004 the 
Veteran reported intermittent low back pain primarily on the 
left side for the past 10 years.  In July 2007, he reported 
that his low back pain began 10 to 15 years ago, increasing 
in frequency since that time.  The Board acknowledges that 
it has been over 30 years since the Veteran's service.  
However, when he has been seen over the years for low back 
complaints, he has consistently reported the onset of low 
back symptoms as being a number of years after service.  The 
Veteran's current assertions as to continuing low back 
symptoms since the 1976 low back pain in service is 
inconsistent with what he has told medical care providers 
over the years.  The Board therefore finds the Veteran's 
statements regarding a continuity of low back symptoms since 
service to be of diminished credibility. 

The first post-service medical evidence of record is dated 
in 2004, over twenty-five years after the Veteran's 
separation from service.  Even assuming  that his back pain 
began ten years prior to that examination (as reported by 
the Veteran at that time), the record would still show no 
complaint of back pain until 1994, fifteen years after 
service.  The Board notes that a prolonged period without 
medical complaint can be considered, along with other 
factors concerning the claimant's health and medical 
treatment during and after military service, as evidence of 
whether a disability was incurred in service or whether an 
injury, if any, resulted in any chronic or persistent 
disability which still exists currently.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The  July 2007, with benefit of review of the record and 
examination of the Veteran, was of the opinion that it is 
not at least as likely as not that the Veteran's low back 
disability is due to his military service.  The VA examiner 
provided a rationale for his opinion citing the lack of 
further complaints during service, the clinically normal 
separation examination, the Veteran's twenty-one years as a 
mechanic post service during which time he lifted and 
carried significant weights on a daily basis, and the lack 
of symptomatology for at least twelve to fifteen years after 
service.  There is no contrary medical opinion of record.  

The Board finds that a preponderance of the evidence is 
against the claim.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a low back disability 
is not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


